         Case 1:17-cv-07360-AJN-KNF Document 97 Filed 09/03/20 Page 1 of 2
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------X
ROY TAYLOR,
                             Plaintiff,
                   -against-                                                   ORDER

CITY OF NEW YORK; OBCC C.O.                                              17-CV-7360 (AJN)(KNF)
NIEVES, OBCC CAPTAIN SLACK;
OBCC CAPTAIN ISAAC; NYPD
OFFICER JEAN FRANCISCO; NYPD
SERGEANT ELVIS BADIA,

                             Defendants.
------------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE


         By a letter, Docket Entry No. 96, the plaintiff requests that the Court direct jail adminis-
trators to “to afford me access to typewriter & kios [sic] computer access.” Jail administrators
have the discretion to manage their facilities and to determine the circumstances under which
those they have in custody may access the jail’s property and services. The Court has deter-
mined to defer to the determination made by the relevant jail administrators as it relates to the
plaintiff’s access to a typewriter and computer. Therefore, the plaintiff’s request is denied. The
plaintiff is reminded that he must submit all writings to the court’s Pro Se Office and not directly
to the Court’s chambers.

The Clerk of Court is directed to mail a copy of this order to the plaintiff.

Dated: New York, New York                                           SO ORDERED:
       September 3, 2020




                                                                1
Case 1:17-cv-07360-AJN-KNF Document 97 Filed 09/03/20 Page 2 of 2




                                2
